United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southaven, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1653
Issued: January 29, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 24, 2017 appellant filed a timely appeal of a June 15, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish total disability for the
period December 24, 2016 to March 31, 2017 causally related to her accepted employment
conditions.
FACTUAL HISTORY
On September 23, 2013 appellant, then a 50-year-old rural carrier, filed a traumatic injury
claim (Form CA-1), alleging that, on August 30, 2013, she injured her left upper back and
1

5 U.S.C. § 8101 et seq.

experienced muscle spasms when pulling down mail from a shelf. OWCP accepted the claim for
thoracic sprain and left shoulder sprain. It later expanded the claim to include aggravation of
cervical degenerative disc disease at C5-6. Appellant stopped work on September 20, 2013 and
returned to limited-duty work on September 24, 2013. OWCP paid appropriate compensation on
the supplemental rolls beginning February 19, 2014. It developed this claim under OWCP
File No. xxxxxx326.
Appellant was initially treated by Dr. Robert M. Pickering, a Board-certified orthopedist,
from November 20 to December 17, 2013, for mid-back pain, burning, and left-sided rib pain.
She reported that on August 30, 2013 while at work lifting overhead she felt a sharp pain in the
upper back. Thoracic spine x-rays showed some mild disc space narrowing at two levels.
Dr. Pickering diagnosed thoracic radiculopathy and returned appellant to work light duty.
A November 10, 2014 functional capacity evaluation (FCE) revealed that she was capable of
returning to light-to-medium range work. Appellant submitted a duty status report (Form
CA-17) prepared by Dr. Patrick M. Curlee, a Board-certified orthopedist, on December 3, 2014,
who diagnosed cervical strain and sprain. Dr. Curlee released her to a light-duty position for
four hours a day.
On December 31, 2014 the employing establishment offered appellant a modified rural
carrier/lobby assistant position for four hours a day subject to restrictions, effective
December 3, 2014. On January 5, 2015 appellant accepted the position and returned to work. In
an August 13, 2015 letter, OWCP indicated that she had been employed as a modified rural
carrier for four hours per day, 20 hours per week effective December 13, 2014 with wages of
$625.14 a week. It advised that, effective December 13, 2014, her monetary compensation
would be reduced based upon actual earnings.2
In a work release note dated February 11, 2016, Dr. Jovie Bridgewater, a Board-certified
anesthesiologist, noted that appellant was treated for increased neck pain, shoulder pain, and
spasm and could not return to work.
On February 23, 2016 appellant filed a claim for compensation (Form CA-7) for total
disability due to a change or worsening of her accepted work-related conditions beginning
February 11, 2016. OWCP developed the claim as a recurrence of disability (Form CA-2a),
which it ultimately denied.3
In a work excuse form dated February 23, 2016, Dr. N. Craig Clark, a Board-certified
neurosurgeon, indicated that appellant was off work from February 23 to April 4, 2016. He
noted that she would be reevaluated after she completed physical therapy. In a return work slip
dated April 22, 2016, Dr. Clark indicated that appellant was unable to return to work until she
underwent an electromyogram (EMG) and had a follow-up visit.

2

This letter did not purport to be a formal loss of wage-earning capacity determination as no appeal rights were
attached to the correspondence.
3
In a July 11, 2016 decision, OWCP denied appellant’s claim for a recurrence of disability commencing
February 11, 2016 in OWCP File No. xxxxxx326.

2

In March 8 and April 4, 2016 reports, Dr. Curlee treated appellant for increased neck pain
extending to her shoulders bilaterally, interscapular region, and intermittent tingling in the
bilateral forearms, caused by work activities. He diagnosed cervical thoracic strain/sprain caused
by an August 2013 work injury, moderate C5-6 degenerative disc disease, C5-6 broad based disc
bulging, and persistent neck and shoulder myofascial pain. Dr. Curlee attributed appellant’s
increased symptoms to work activities. He returned her to work with restrictions on
February 22, 2016, but she was unable to finish the day due to increased neck and arm pain
caused by her work activities. Dr. Curlee kept her off work.
Appellant was treated by Dr. Clark on April 20, 2016, for neck and left shoulder pain,
and diffuse numbness in the left arm, index, long, and ring fingers. She reported working as a
rural mail carrier and in August 2013 while casing mail she reached to retrieve mail from the top
shelf and felt a “pop” in her neck. Appellant’s symptoms worsened and she sought medical
treatment and had three months of physical therapy. A FCE revealed that she could work four
hours a day. Dr. Clark noted that magnetic resonance imaging (MRI) scans performed in
February 2014 and April 2016 as unremarkable. He diagnosed chronic cervical strain, left
occipital neuralgia, left subacromial bursitis, and left carpal tunnel syndrome. Dr. Clark
recommended an EMG, left shoulder steroid injection, left occipital nerve block, and left wrist
splint. He noted that appellant was totally disabled.
On June 8, 2016 appellant, filed an occupational disease claim (Form CA-2), alleging that
she developed neck and back pain as a result of repetitively lifting, pushing, and pulling
packages in the performance of duty. She became aware of her condition and its relationship to
her federal employment on February 8, 2016. Appellant noted that she was unsure if she should
file a new claim or a recurrence of disability claim attributable to her earlier claim. OWCP
developed this claim under File No. xxxxxx660.4
On August 11, 2016 OWCP accepted appellant’s claim for aggravation of sprain of
ligaments of the cervical spine in File No. xxxxxx660.
On August 23, 2016 OWCP requested Dr. Clark advise whether appellant had residual
disability directly related to or caused by her work injury, when she would be able to return to
gainful employment in any capacity, when she would reach maximum medical improvement,
and what restrictions she had at this time.
On August 24, 2016 appellant filed claims for compensation (Forms CA-7), for leave
without pay for total disability for the period February 8 to 19, 2016; February 23 to April 22,
2016; and May 2 to August 19, 2016. The employing establishment noted that there was no
medical evidence received which supported disability. The employing establishment noted that
appellant had a modified job assignment under OWCP File No. xxxxxx326.
In a development letter dated August 31, 2016, OWCP requested that appellant submit
additional information to support her claim for compensation beginning February 8, 2016

4

OWCP administratively combined File Nos. xxxxxx326 and xxxxxx660, with the former serving as the master

file.

3

including medical evidence establishing that her total disability was due to the accepted
condition for the period claimed.
Appellant submitted a March 31, 2016 report from Dr. Curlee, who treated her for neck
pain. Dr. Curlee noted that she had no relief after four physical therapy sessions and continued
to have pain extending into her shoulders bilaterally, interscapular region, and intermittent
tingling into the forearms. He diagnosed chronic cervical, thoracic strain/sprain caused by
work-related injury of August 2013, moderate C5-6 degenerative disc disease, C5-6 broad-based
disc bulging, and persistent neck and shoulder myofascial pain. Dr. Curlee returned appellant to
work for four hours a day on April 25, 2016 with restrictions on lifting over 20 pounds.
Appellant was treated by Dr. Bridgewater on June 9, 2016 for worsening neck pain
radiating into both shoulders, arms, fingers, and upper back. Dr. Bridgewater noted findings on
examination of neck pain, neck stiffness, back pain, and bilateral shoulder pain. He diagnosed
chronic pain, degeneration of lumbar and lumbosacral disc, degeneration of cervical disc, and
chronic pain of both shoulders.
Appellant submitted a June 24, 2016 report from Dr. Clark who noted that an EMG was
normal and MRI scans showed no evidence of significant neurocompression. Her major
complaint continued to be cervical and thoracic axial pain. Dr. Clark diagnosed chronic cervical
strain and left subacromial bursitis. He recommended a repeat FCE.
In a decision dated October 27, 2016, OWCP denied appellant’s claim for compensation
for total disability for the period of February 8 to 19, 2016; February 23 to April 22, 2016; May 2
to August 19, 2016; and June 7 to September 2, 2016. It advised that the evidence of record
failed to establish work-related disability during the periods claimed.5
Appellant was treated in the emergency room by Dr. Roderick A. Hart, a Board-certified
family practitioner, on October 8, 2016, for neck pain which she reported was chronic from a
work-related injury in February 2016. She noted that her pain became worse after physical
therapy. Dr. Hart noted findings of neck muscular tenderness and decreased range of motion
secondary to pain. He diagnosed cervicalgia, chronic pain, myalgia, and pain in the thoracic
spine.
Appellant submitted a work capacity evaluation (Form OWCP-5c) from Dr. Clark dated
October 26, 2016 who diagnosed sprain of the ligaments of the cervical spine. He noted that she
was able to perform her preinjury job without restrictions. Dr. Clark indicated that appellant
could work sedentary, light duty, and medium-duty work. He did not note any restrictions on
driving.
Appellant was treated by Dr. Bridgewater on November 1, 2016 for pain and burning in
the upper back, middle back, and shoulders. He diagnosed chronic pain, degeneration
5

On October 27, 2016 appellant requested an oral hearing before an OWCP hearing representative. A hearing
was held on June 15, 2017. At the time the present appeal was filed, OWCP’s hearing representative had not issued
a decision with respect to OWCP’s October 27, 2016 decision. Consequently, periods addressed in OWCP’s
October 27, 2016 decision are not before the Board on the present appeal. See 20 C.F.R. § 501.2(c).

4

lumbar/lumbosacral disc, degeneration of cervical disc, and chronic pain in both shoulders.
Appellant indicated that her pain medication was controlling her pain and allowing her to
function daily, but she was unable to drive due to the sedative effects of the medication. She
requested a letter be written to her employing establishment stating that she was unable to drive
to work due to the side effects of her medication.
Appellant submitted a statement dated November 4, 2016 and indicated that she was
intimidated during her FCE and was in considerable pain. She requested that she be referred to
another facility for a FCE.6
A November 21, 2016 field nurse report noted that Dr. Clark earlier released appellant to
her regular job, but that appellant had not returned to work based on Dr. Bridgewater’s
recommendation. She noted appellant’s concern about her prescribed medication and driving.
The nurse noted a similar assessment on December 21, 2016.
On March 31, 2017 appellant filed a claim for compensation (Form CA-7), for total
disability for the period December 24, 2016 to March 31, 2017.
In an April 14, 2017 letter, OWCP requested that appellant submit additional information
to support her claim for compensation beginning December 24, 2016 to March 31, 2017
including medical evidence establishing that her total disability was due to the accepted
condition for the period claimed.
By decision dated June 15, 2017, OWCP denied appellant’s claim for compensation for
total disability for the period December 24, 2016 to March 31, 2017. It advised that the evidence
of record failed to establish work-related disability during the claimed period due to the accepted
conditions.
LEGAL PRECEDENT
Section 8102(a) of FECA7 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general, the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”8 This meaning, for brevity, is expressed as disability for work.9

6

Appellant filed claims for compensation (Form CA-7), for leave without pay for total disability for the period
August 22 to October 28, 2016; October 31 to November 11, 2016; November 28 to December 9, 2016; and
December 12 to 23, 2016. In letters dated January 3 and 11, 2017, OWCP requested that she submit additional
information to support her claims for compensation beginning November 28, 2016.
7

5 U.S.C. § 8102(a).

8

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
9

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

5

For each period of disability claimed, the employee has the burden of proving that she
was disabled from work as a result of the accepted employment injury.10 Whether a particular
injury caused an employee to be disabled from employment and the duration of that disability are
medical issues which must be proved by the preponderance of the reliable, probative, and
substantial medical evidence.11
ANALYSIS
OWCP accepted appellant’s claim for thoracic strain and sprain of the left shoulder,
aggravation of cervical degenerative disc disease at C5-6, and aggravation of sprain of ligaments
of cervical spine. On March 31, 2017 appellant filed a claim for compensation, for leave without
pay for total disability for the period December 24, 2016 to March 31, 2017.12 The Board finds
that the medical evidence of record is insufficient to establish total disability for the period
December 24, 2016 to March 31, 2017 causally related to her accepted employment conditions.
The Board notes that appellant did not return to her regular work after OWCP received an
October 26, 2016 work capacity evaluation (Form OWCP-5c) from Dr. Clark advising that
appellant was able to perform her usual preinjury job without restrictions. Appellant continued
to file claims for total disability compensation and provided a November 1, 2016 report from
Dr. Bridgewater who diagnosed chronic pain, degeneration lumbar/lumbosacral disc,
degeneration of cervical disc, and chronic pain in both shoulders. She indicated that her pain
medication was controlling her pain and allowing her to function daily, but she was unable to
drive due to the sedative effects of the medication. Even though Dr. Bridgewater noted that
appellant was totally disabled from work, he did not specifically explain how any accepted
condition would cause disability beginning December 24, 2016 to March 31, 2017.13
Additionally, he attributed her disability at least partially to a lumbar and bilateral shoulder
condition. However, OWCP has not accepted that appellant developed a lumbar condition or a
bilateral shoulder condition as a result of her work duties.14 Dr. Bridgewater also has not
discussed how any prescribed medication for an accepted condition interfered with her ability to
drive.15 The Board notes that Dr. Clark did not list any restrictions on driving.
10

See William A. Archer, 55 ECAB 674 (2004).

11

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

12

Appellant continued to receive wage-loss compensation for partial disability under OWCP File No. xxxxxx326
until the filing of the present appeal.
13
See Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value).
14

For conditions not accepted by OWCP as being employment related, it is the employee’s burden of proof to
provide rationalized medical evidence sufficient to establish causal relation, not OWCP’s burden to disprove such
relationship. Alice J. Tysinger, 51 ECAB 638 (2000).
15

See B.W., Docket No. 14-0372 (issued November 12, 2014) (physician did not address the medical condition
for which narcotic medication was prescribed and did not state any opinion that residuals of the accepted conditions
disabled appellant). The Board notes that there is also no indication in the record that other appropriate modes of
transportation were not available for commuting to work.

6

Other medical reports of record predate the claimed period of disability and do not
otherwise address how total disability beginning December 24, 2016 was due to the accepted
conditions. As noted, for each period of disability claimed, the employee has the burden of
proving that appellant was disabled for work as a result of the accepted employment injury.16
On April 14, 2017 OWCP requested that appellant submit medical evidence to support
her claim for compensation beginning December 24, 2016 to March 31, 2017. Appellant did not
submit responsive medical evidence addressing this particular period.
On appeal appellant asserts that she submitted sufficient medical evidence supporting
disability for the period claimed. The Board finds that she failed to submit rationalized medical
evidence establishing causal relationship between the specific period of claimed disability and
the accepted conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish total disability for the period
beginning December 24, 2016 and March 31, 2017 causally related to the accepted employment
conditions.

16

Supra note 10.

7

ORDER
IT IS HEREBY ORDERED THAT the June 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 29, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

